979 A.2d 844 (2009)
Daniel BERG and Sheryl Berg, H/W, Petitioners
v.
NATIONWIDE MUTUAL INSURANCE COMPANY, INC., Respondent.
No. 126 MAL 2009
Supreme Court of Pennsylvania.
August 19, 2009.

ORDER
PER CURIAM.
AND NOW, this 19th day of August 2009, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
1. Whether the Superior Court erred in finding waiver of all appellate issues for failing to serve the trial judge with a Statement of Errors Complained Of, pursuant to Appellate Rule 1925(b), when the trial judge's order directing a Statement of Errors to be filed, failed to include language mandated by paragraphs (b)(3)(iii) and (iv) of Appellate Rule 1925(b)?
2. Whether the Superior Court erred finding a waiver of all appellate issues for failing to provide the trial judge with personal service of the timely-filed Statement of Errors, when [P]etitioners complied with the actual wording of the trial judge Rule 1925(b) Order, which directed [P]etitioners to file the Statement of Errors "with the Court, and a copy with the trial judge," and when the trial judge in fact received the Statement of Errors contemporaneously with its filing?